Case 4:19-cv-00249-ALM-KPJ Document 1 Filed 04/03/19 Page 1 of 6 PageID #: 1



                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


  JENAM TECH, LLC,
                                                       Civil Action No.: 4:19-cv-00249
                        Plaintiff
                                                         JURY TRIAL DEMANDED
   v.
                                                         PATENT CASE
 LG ELECTRONICS, INC. and LG
 ELECTRONICS MOBILECOMM
 U.S.A., INC.,
                 Defendants.



        PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Jenam Tech, LLC (“Jenam Tech” or “Plaintiff”) files this Complaint against LG

Electronics, Inc. and LG Electronics MobileComm U.S.A., Inc. (together “Defendants") seeking

damages and other relief for patent infringement, and alleges with knowledge to its own acts, and

on information and belief as to other matters, as follows:


                                             PARTIES

        1.      Plaintiff is a limited liability company organized and existing under the laws of the

State of Texas, having its principal place of business at 211 West Tyler Street, Suite C, Longview,

Texas, 75601.

        2.      Defendant LG Electronics, Inc. is a foreign corporation organized under the laws

of Korea, with its principal place of business at 150-721, LG Twin Towers, Yeouido-daero,

Yeongdeungpo-Gu, Seoul, South Korea.

        3.      Defendant LG Electronics MobileComm U.S.A., Inc. is a California corporation

with a place of business at 1000 Sylvan Ave., Englewood Cliffs, NJ 07632-3302.
Case 4:19-cv-00249-ALM-KPJ Document 1 Filed 04/03/19 Page 2 of 6 PageID #: 2



       4.      Defendants do business in Texas, directly or through intermediaries and offer

products or services, including those accused herein of infringement, to customers, and potential

customers located in Texas, including in the Eastern District of Texas.


                                JURISDICTION AND VENUE

       5.      This action arises under the patent laws of the United States, 35 U.S.C. §101, et

seq. This Court has subject matter jurisdiction under 28 U.S.C. §§1331 and 1338(a).

       6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c)(3),

1400(b). Defendant LG Electronics, Inc. is a foreign corporation that may be sued in this judicial

district. LG Electronics MobileComm U.S.A., Inc. maintains a physical place of business within

the State, including in the Eastern District of Texas at 2151-2155 Eagle Parkway, Fort Worth,

Texas 76177.

       7.      Defendants are subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, because Defendants do substantial

business in this forum, including: (i) making, using, selling, importing, and/or offering for sale

smartphones and tablets (e.g., LG V40 series, V35 series, G7 series, LG Gpad, G Pad X, G Pad II,

etc.), each including a non-transitory computer readable medium (e.g., memory) and running a

web browser (e.g., Google Chrome, etc.) (“Accused Devices”); or (ii) regularly doing or soliciting

business, engaging in other persistent courses of conduct, or deriving substantial revenue from

goods and services provided to citizens and residents in Texas and in this District.


                                   THE PATENTS-IN-SUIT

       8.      On September 3, 2017, Robert Paul Morris filed United States Patent Application

No. 15/694,802 (“the ʼ802 Application”). The ʼ802 Application was duly examined and issued as

United States Patent No. 9,923,995 (“the ʼ995 Patent”) (entitled “Methods, Systems, and Computer

                                                 2
Case 4:19-cv-00249-ALM-KPJ Document 1 Filed 04/03/19 Page 3 of 6 PageID #: 3



Program Products for Sharing Information for Detecting an Idle TCP Connection”), on March 20,

2018.

        9.     Jenam Tech is the owner of the ʼ995 Patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendants’ infringement of

the ʼ995 Patent.

        10.    The ʼ995 Patent is valid and enforceable. A true and correct copy of the ʼ995 Patent

is attached hereto as Exhibit A.

        11.    On September 3, 2017, Robert Paul Morris filed United States Patent Application

No. 15/694,803 (“the ʼ803 Application”). The ʼ803 Application was duly examined and issued as

United States Patent No. 9,923,996 (“the ʼ996 Patent”) (entitled “Methods, Systems, and Computer

Program Products for Sharing Information for Detecting an Idle TCP Connection”), on March 20,

2018.

        12.    Jenam Tech is the owner of the ʼ996 Patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendants’ infringement of

the ʼ996 Patent.

        13.    The ʼ996 Patent is valid and enforceable. A true and correct copy of the ʼ995 Patent

is attached hereto as Exhibit B.

        14.    The ʼ995 and ʼ996 Patents are collectively referred to herein as the “Patents” or the

“Patents-in-Suit.”

        15.    Jenam Tech has not practiced any claimed invention of the Patents-in-Suit.

        16.    Defendants infringe the Patents at least through making, using, selling, importing,

and/or offering to sell the Accused Devices.


                     COUNT I: INFRINGEMENT OF THE ʼ995 PATENT


                                                 3
Case 4:19-cv-00249-ALM-KPJ Document 1 Filed 04/03/19 Page 4 of 6 PageID #: 4



        17.     Jenam Tech repeats and re-alleges the allegations of the above paragraphs as if fully

set forth herein.

        18.     The ʼ995 Patent includes 30 claims. ʼ995 Patent, Ex. A at 23:4–28:16.

        19.     Defendants directly infringe one or more claims of the ʼ995 Patent without

authority by making, using (including without limitation testing), selling, importing, and/or

offering to sell products and systems, including by way of example, the Accused Devices. See

Claim Chart for the ʼ995 Patent, attached hereto as Exhibit C.

        20.     Defendants have been and are directly infringing, either literally or under the

doctrine of equivalents, at least Claim 1 of the ʼ995 Patent by making, using (including without

limitation testing), selling, importing, and/or offering to sell the Accused Devices. See Claim Chart

for the ʼ995 Patent, attached hereto as Exhibit C. As demonstrated by the attached claim chart,

each and every element of Claim 1 of the ʼ995 Patent is found in the Accused Devices.

        21.     Defendants have had actual knowledge of the ʼ995 Patent at least as early as the

date of service of this Complaint.

        22.     Defendants’ acts of infringement have occurred within this District and elsewhere

throughout the United States.


                    COUNT II: INFRINGEMENT OF THE ʼ996 PATENT

        23.     Jenam Tech repeats and re-alleges the allegations of the above paragraphs as if fully

set forth herein.

        24.     The ʼ996 Patent includes 30 claims. ʼ996 Patent, Ex. B at 23:27–28:42.

        25.     Defendants directly infringe one or more claims of the ʼ996 Patent without

authority by making, using (including without limitation testing), selling, importing, and/or




                                                  4
Case 4:19-cv-00249-ALM-KPJ Document 1 Filed 04/03/19 Page 5 of 6 PageID #: 5



offering to sell products and systems, including by way of example, the Accused Devices. See

Claim Chart for the ʼ996 Patent, attached hereto as Exhibit D.

       26.     Defendants have been and are directly infringing, either literally or under the

doctrine of equivalents, at least Claim 1 of the ʼ996 Patent by making, using (including without

limitation testing), selling, importing, and/or offering to sell the Accused Devices. See Claim Chart

for the ʼ996 Patent, attached hereto as Exhibit D. As demonstrated by the attached claim chart,

each and every element of Claim 1 of the ʼ996 Patent is found in the Accused Devices.

       27.     Defendants have had actual knowledge of the ʼ996 Patent at least as early as the

date of service of this Complaint.

       28.     Defendants’ acts of infringement have occurred within this District and elsewhere

throughout the United States.


                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.      Declaring that Defendants have infringed the Patents;

       B.      Awarding damages in an amount to be proven at trial, but in no event less than a

       reasonable royalty for Defendants’ infringement including pre-judgment and post-

       judgment interest at the maximum rate permitted by law;

       C.      Ordering an award of reasonable attorneys’ fees and enhanced damages as

       appropriate against Defendant to Jenam Tech as provided by 35 U.S.C. § 285;

       D.      Awarding expenses, costs, and disbursements in this action against Defendants,

       including prejudgment interest; and

       E.      All other relief necessary or appropriate.




                                                 5
Case 4:19-cv-00249-ALM-KPJ Document 1 Filed 04/03/19 Page 6 of 6 PageID #: 6



                                        JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues so triable.



Dated: April 3, 2019                                 Respectfully submitted,

                                               By: /s/
                                                   Jeffrey G. Toler
                                                   Texas State Bar No. 24011201
                                                   Benjamin Johnson
                                                   Texas State Bar No. 24065495

                                                     TOLER LAW GROUP, PC
                                                     8500 Bluffstone Cove, Suite A201
                                                     Austin, Texas 78759
                                                     Tel. (512) 327-5515
                                                     Fax (512) 327-5575
                                                     bjohnson@tlgiplaw.com
                                                     ATTORNEYS FOR PLAINTIFF
                                                     JENAM TECH, LLC




                                                 6
